        Case 1:18-cr-00693-RMB Document 216 Filed 05/27/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                       May 27, 2020


BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


   Re:     United States v. Harald Joachim von der Goltz, 18 Cr. 693 (RMB)


Dear Judge Berman:


        The Government respectfully submits this letter regarding the above-captioned case. The
defendant Harald Joachim von der Goltz entered a guilty plea, without a plea agreement, before
Magistrate Judge Barbara C. Moses on February 18, 2020, and the Court accepted the defendant’s
guilty plea on February 24, 2020. At the time the Court accepted the defendant’s guilty plea, the
parties informed the Court that there were certain disagreements relating to the sentencing
guidelines that would potentially require a Fatico hearing. The Court set a date for the Fatico
hearing, which is currently set for June 16, 2020.

        The parties have now reached agreement on the majority of the sentencing issues, as
reflected in an agreement signed by the parties, which is being filed as an exhibit to this letter. The
parties have also reached agreement on a proposed consent preliminary order of forfeiture, which
is being filed as an exhibit to this letter. The remaining dispute involves a legal question regarding
whether certain conduct of the defendant constitutes either offense conduct or relevant conduct,
which the parties believe can be resolved on the basis of written sentencing submissions without
the need for a Fatico hearing. Accordingly, the parties respectfully request that the Court enter the
attached proposed consent preliminary order of forfeiture and remove the Fatico hearing and
accompanying filing deadlines from the calendar in this case.
       Case 1:18-cr-00693-RMB Document 216 Filed 05/27/20 Page 2 of 2
                                                                             May 27, 2020
                                                                                   Page 2




                                         Respectfully submitted,

                                         GEOFFREY S. BERMAN
                                         United States Attorney for the
                                         Southern District of New York

                                         DEBORAH CONNOR
                                         Chief, Money Laundering and Asset Recovery
                                         Section, Criminal Division



                                   By:
                                         Eun Young Choi and Thane Rehn
                                         Assistant United States Attorneys
                                         (212) 637-2187/2354

                                         Michael Parker
                                         Trial Attorney, Criminal Division

cc:   Defense Counsel (by ECF)
